TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00026-CR


                               Louis James Brown III, Appellant

                                                 v.

                                  The State of Texas, Appellee


             FROM THE 296TH DISTRICT COURT OF COLLIN COUNTY
             NO. 296-83597-2019, JOHN R. ROACH JR., JUDGE PRESIDING


                            MEMORANDUM OPINION


               On January 13, 2021, Louis James Brown III filed a notice of appeal of a

judgment of conviction for the offense of stalking out of Collin County, Texas. See Tex. Penal

Code § 42.072. However, the criminal appellate jurisdiction vested in this Court by the Texas

Constitution and the Code of Criminal Procedure is limited to counties in this Court’s appellate

district. See Tex. Const., art. V, § 6 (providing that courts of appeals “shall have appellate

jurisdiction co-extensive with the limits of their respective districts, which shall extend to all

cases of which the District Courts or County Courts have original or appellate jurisdiction, under

such restrictions and regulations as may be prescribed by law”); Tex. Code Crim. Proc. arts. 4.01

(establishing criminal jurisdiction in criminal actions in courts of appeals), .03 (providing that

courts of appeals “shall have appellate jurisdiction coextensive with the limits of their respective

districts in all criminal cases except those in which the death penalty has been assessed”). Collin

County lies outside this Court’s district. See Tex. Gov’t Code § 22.201(d) (listing counties in
Third Court’s district), (f) (including Collin County in list of counties in Fifth Court’s district).

Thus, because Collin County lies outside of our district, we have no appellate jurisdiction in

this matter. Accordingly, we dismiss the appeal for want of jurisdiction. See Tex. R. App.

P. 42.3(a); see also Rodriguez v. State, 970 S.W.2d 133, 135 (Tex. App.—Amarillo 1998, pet.

ref’d) (applying Rule 42.3 in criminal context).



                                              __________________________________________
                                              Thomas J. Baker, Justice

Before Chief Justice Byrne, Justices Baker and Smith

Dismissed for Want of Jurisdiction

Filed: March 18, 2021

Do Not Publish




                                                   2